      Case 1:18-md-02859-PAC Document 327 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE: ZIMMER M/L TAPER HIP                                    :
PROSTHESIS OR M/L TAPER                                        :   MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV                                   :
TECHNOLOGY AND                                                 :
VERSYS FEMORAL HEAD PRODUCTS                                   :   18-md-2859-PAC
LIABILITY LITIGATION                                           :   18-mc-2859-PAC
                                                               :
This Document Relates to All Cases                             :   ORDER NO. 53
---------------------------------------------------------------x

                             SEVENTH AMENDED SCHEDULE

            Upon consideration of the parties’ agreed-to proposed amended schedule, the

Court adopts the following future deadlines:


      Event                                 Current Date            Amended Date
      Deadline for Plaintiffs’ expert       December 23, 2020       Same
      disclosures for Initial
      Bellwether Trial Pool cases:

      Deadline for Zimmer            February 10, 2021              February 22, 2021
      Defendants’ expert disclosures
      for Initial Bellwether Trial
      Pool cases

      Deadline for Expert Rebuttal          March 9, 2021           Same
      Reports

      Closure of expert discovery for April 9, 2021                 Same
      MDL Bellwether Trial #1

      Dispositive and Daubert               May 7, 2021             Same
      motion deadline for MDL
      Bellwether Trial #1

      Deadline for motions in limine May 14, 2021                   Same
      for MDL Bellwether Trial #1




2093719.2
      Case 1:18-md-02859-PAC Document 327 Filed 02/03/21 Page 2 of 2




      Event                          Current Date         Amended Date
      Response to dispositive and    June 4, 2021         Same
      Daubert motions due

      Oppositions to motions in      June 11, 2021        Same
      limine due

      Reply to dispositive and       June 25, 2021        Same
      Daubert motions due

      Reply to motions in limine due July 2, 2021         Same

      MDL Bellwether Trial #1 start September 20, 2021    Same
      date




SO ORDERED,
Date: February 3, 2021                                   _______________________
                                                         Honorable Paul A. Crotty
                                                         United States District Judge




                                               2
2093719.2
